DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 1/07/2022. Claim 1 has been amended. New claims 10-12 have been added. Claims 1-12 are currently pending and have been examined. 
Response to Amendments 
The examiner fully acknowledges the amendments made to claim 1 filed on 1/07/2022. The applicant’s amendments were not found sufficient to overcome the rejection of claim 1 based upon USC 35 102 (a)(2) as being disclosed by Yang (US PG Pub No. 20170144276) in the previous office action, thus the rejection is maintained.  The examiner acknowledges that the foregoing amendments and new claims are supported by the specification as originally submitted, and thus do not contain new matter and are fully considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Yang (US PG Pub. 20170144276).
Regarding Claim 1, Yang discloses
A ratchet wrench comprising: 
a wrench main body (body 10) which is provided at an end thereof with a through hole (through hole 11)  penetrating through top (shoulder 16) and bottom surfaces (second shoulder 18) of the wrench main body (body 10) and an accommodating room ( recess 12) radially communicating with the through hole; 
a ratchet wheel (ratchet wheel 20) rotatably disposed in the through hole of the wrench main body (body 10) and having an upper ratchet portion (first pivotal portion 23), a middle ratchet portion (connection portion 22), a lower ratchet portion (second pivotal portion 25), an upper annular groove (top groove 24) and a lower annular groove (bottom groove 26), the upper ratchet portion and the lower ratchet portion both protruding out of the through hole, the middle ratchet portion being located in the through hole, the upper annular groove being located out of the through hole and located between the upper ratchet portion and the middle ratchet portion, the lower annular groove being located out of the through hole and located between the middle ratchet portion and the lower ratchet portion (see annotated drawing below 
    PNG
    media_image1.png
    427
    1039
    media_image1.png
    Greyscale
); 
a ratchet block (pawl 30) disposed in the accommodating room of the wrench main body (body 10) and elastically engaged (resilient member 40) with the middle ratchet portion of the ratchet wheel (see drawing below

    PNG
    media_image2.png
    563
    500
    media_image2.png
    Greyscale
); and 
two retainers, one of the retainers (top clip 60) being disposed in the upper annular groove of the ratchet wheel, the other retainer (bottom clip 70) being disposed in the lower annular groove of the ratchet wheel; 


Regarding Claim 2, Yang discloses
The ratchet wrench as claimed in Claim 1, wherein an axial height of the middle ratchet portion (connection portion 22) of the ratchet wheel (ratchet wheel 20) is larger than an axial height of the upper ratchet portion (first pivotal portion 23) of the ratchet wheel and larger than an axial height of the lower ratchet portion (second pivotal portion 25) of the ratchet wheel (please see annotated drawing below: 

    PNG
    media_image3.png
    312
    680
    media_image3.png
    Greyscale
).

Regarding Claim 6, Yang discloses
The ratchet wrench as claimed in claim 2, wherein each of the retainers (top clip 60 and bottom clip 70) is C- shaped and has rectangular cross sections (please see annotated drawings below: 

    PNG
    media_image4.png
    752
    1048
    media_image4.png
    Greyscale
).

Regarding Claim 8, Yang discloses
The ratchet wrench as claimed in claim 1, wherein each of the retainers (top clip 60 and bottom clip 70) is C- shaped and has rectangular cross sections (please see annotated drawings below: 

    PNG
    media_image4.png
    752
    1048
    media_image4.png
    Greyscale
).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US PG Pub. 20170144276).
Regarding Claim 3, Yang discloses
The ratchet wrench as claimed in claim 2, and further appears to disclose wherein the axial height of the upper ratchet portion (first pivotal portion 23) of the ratchet wheel (ratchet wheel 20) is equal to the axial height of the lower ratchet portion (second pivotal portion 25) of the ratchet wheel (please see annotated drawing below:

    PNG
    media_image5.png
    671
    1132
    media_image5.png
    Greyscale
). 

Regarding Claim 4, Yang discloses
The ratchet wrench as claimed in claim 3, wherein each of the retainers (top clip 60 and bottom clip 70) is C- shaped and has rectangular cross sections (please see annotated drawings below: 

    PNG
    media_image4.png
    752
    1048
    media_image4.png
    Greyscale
).

Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US PG Pub. 20170144276) as applied to claims 5, 7, and 9 above, and further in view of Steinbock (UK Patent App. GB-2,156,935 A).
Regarding Claim 5, Yang discloses 
The ratchet wrench as claimed in claim 3, wherein the ratchet wrench comprises the retainers is C- shaped (top clip 60 and bottom clip 70). Yang fails to disclose that either of the C-clips has circular cross sections. 
A person skilled in the tool arts would know that c-clips with rectangular and circular cross sections are functionally equivalent.  For example, Steinbock teaches a c-clip with a rectangular cross section (snap ring 85) and a c-clip with a circular cross section (snap ring 89), shown in the annotated drawing below: 

    PNG
    media_image6.png
    354
    545
    media_image6.png
    Greyscale
. 
	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of 
Regarding Claims 7, and 9, since they too claim “The ratchet wrench as claimed in,” claim 2 and 1 respectively, “wherein each of the retainers is a c-shape and has a circular cross section,” they are similarly rejected under 35 U.S.C. 103 as being unpatentable over Yang (US PG Pub. 20170144276) in view Steinbock (UK Patent App. GB-2,156,935 A)Yang (US PG Pub. 20170144276).  See rejection of claim 5, as the same rejection applies.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 10, Yang discloses
A ratchet wrench comprising: 
a wrench main body (body 10) which is provided at an end thereof with a through hole (through hole 11)  penetrating through top (shoulder 16) and bottom surfaces (second shoulder 18) of the wrench main body (body 10) and an accommodating room ( recess 12) radially communicating with the through hole; 

    PNG
    media_image1.png
    427
    1039
    media_image1.png
    Greyscale
); 
; the middle ratchet portion having a plurality of ratchet teeth, a middle ratchet teeth surface being jointly defined by tips of the ratchet teeth of the middle ratchet portion, the upper annular groove having an upper annular surface, the lower annular groove having a lower annular surface; 
a ratchet block (pawl 30) disposed in the accommodating room of the wrench main body (body 10) and elastically engaged (resilient member 40) with the middle ratchet portion of the ratchet wheel (see drawing below

    PNG
    media_image2.png
    563
    500
    media_image2.png
    Greyscale
); and 
two retainers, one of the retainers (top clip 60) being disposed in the upper annular groove of the ratchet wheel, the other retainer (bottom clip 70) being disposed in the lower annular groove of the ratchet wheel.
	Yang fails to disclose that “the upper ratchet portion and the lower ratchet portion all having a plurality of ratchet teeth… an upper ratchet teeth surface being jointly defined by tips of the ratchet teeth of the upper ratchet portion… a lower ratchet teeth surface being jointly defined by tips of the ratchet teeth of the lower ratchet portion… the ratchet wheel being provided with an outer circumferential surface which is only constituted by the upper ratchet teeth surface, the upper annular surface, the middle ratchet teeth surface, the lower annular surface, and the lower ratchet teeth surface in sequence, the upper ratchet teeth surface, the middle ratchet teeth surface, and the lower ratchet teeth surface all having an outer radius in equal, the outer radii of the upper ratchet teeth surface, the middle ratchet teeth surface, and the lower ratchet teeth surface all being larger than an outer radius of the upper annular surface and an outer radius of the lower annular surface.”
	The claimed structure of the upper portion and lower portion, separated from the middle portion by respective annular grooves, while having the same depth and outer radius, set within teeth 
	Furthermore, other applications, while possessing annular grooves within the teeth of a ratchet wheel or wrench head, fail to disclose the structure as claimed in the apparatus, or provide substantial teaching to apply or combine with Yang or other art found in order to reach the claimed apparatus, rendering the result obvious. 
	Chang (US PG Pub No. 20140020519) teaches a ratchet wrench with a main body, head, through hole, ratchet wheel, retaining ring, a single pawl, and a toothed/ridged driving wheel (60) for manually for quick adjustment of a screw nut.  However, the structure is only at the bottom; it lacks a top and middle portion that are defined by radial teeth of the same depth around annular grooves. Furthermore, it appears that it wouldn’t be obvious to further modify the  invention of Yang in order to add the driving wheel above and below its annular grooves in lieu of its retaining structure. 

    PNG
    media_image7.png
    334
    578
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    336
    483
    media_image8.png
    Greyscale

	Yang (US PG Pub No. 20140157959) teaches a ratchet wrench that has a replaceable tool head, consisting of a body, tool head and pawl. It has an annular groove creating an upper and lower portion, wherein the annular groove and retainer are working in order to retain the pawl within the tool head, as well as allow for replacement of the tool head in the case where the driving block becomes warped. However, there is only one upper portion, and two duplicate this teaching in order to create an upper and lower portion would not enable the wrench to operate as intended. 

    PNG
    media_image9.png
    406
    493
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    443
    509
    media_image10.png
    Greyscale


Due to dependency upon claim 10 which is considered allowable, claims 11 and 12 are therein considered allowable. 
Response to Arguments
Applicant's arguments filed 1/7/2022 pertaining to the examination of original claims 1-9 have been fully considered but they are not persuasive.
The examiner agrees that the body 10 is being equated to the wrench body of the ratchet
wheel, and on that body there are several surfaces disposed on both sides of the body. As figures 1-10 of Yang pertain to its present invention, figures 2-4 give provide a section, top, and isometric  bottom view of the body of Yang’s application. Within the figures illustrated are a “first shoulder 16” and a “second shoulder 18”. Yang paragraph [0034] states: A ring 50 is received in the top recessed area 15 and contacts the first shoulder 16 and the top of the protrusion 13. The ring 50 has an inner periphery 
	
    PNG
    media_image11.png
    629
    463
    media_image11.png
    Greyscale

	The examiner acknowledges that Yang fails to provide teeth in the upper and lower portions of the ratchet wheel, however it is understood that the ratchet wheel of the art disclosed by Yang is capable of performing the functions expected ordinarily of a ratchet wheel, being able to engage with a nut or bolt, and seated within a wrench head and engaging a pawl to facilitate controlled rotation with a 
	Claim 1 states that “a wrench main body which is provided at an end thereof with a through hole penetrating through top and bottom surfaces of the wrench main body…” It is understood that since they are the first mentions of such elements, “through top and bottom surfaces” can also be interpreted as “through a top surface and a bottom surface[s],” and the wrench body being element 20, which would seem to include the entire apparatus.  Yang includes several surfaces, that could be “a top” or “a bottom” surface, despite not being the “topmost” or “bottommost” surface. Thus, as there is a through hole through the body 10 of yang with its bounds defined by the upper shoulder 16 and lower shoulder 18, the ratchet wheel’s top and bottom portions of Yang extend past so that they are retained by the C-clips. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu (US PG Pub No. 20120180603) teaches a ratchet wrench includes a connecting section between a head and a handle. The connecting section includes a vertical connecting portion integrally connected to a first side of the head. An extension extends outward from a section of an outer periphery of the head.
Tuan Mu (US PG Pub No. 20070113711) teaches a ratchet wrench with a quick-rotated element which has a blocking function, includes a shank and a ratchet wheel pivotally received in one end of the shank.

	Buchanan (US Patent No. 9140317) teaches tooth wedging elements connected to an adaptable ratchet wheel and held in place by a retaining ring (see figure 4 and 14). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723